DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  amend claim 7 to read “…comprising at least [[a]] the droplet discharge device…”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 and 15 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 7 of the instant application is/are anticipated by claims 7-9 and 15 of 17/226,773.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki et al. (US 2018/0281492 A1).
Regarding claim 1, Matsuzaki discloses an inkjet recording method comprising the step of forming an image by applying an ink containing at least a coloring material and a processing liquid containing at least a flocculant to a surface of a recording medium by a droplet discharge device, respectively, to coalescence the ink and the processing liquid (See para 12,115,124,125,133,141,151,153,157,158,212-215, and claim 1.), 
wherein the processing liquid is applied to an image forming region on which the image is formed and a peripheral region of the image forming region, and an application amount of the processing liquid to be applied to the peripheral region of the image 
Regarding claim 3, Matsuzaki further discloses the inkjet recording method described in claim 1, wherein the peripheral region of the image forming region is a region within a range of 0.030 to 0.150 mm outside an outer periphery of the image forming region starting from the outer periphery of the image forming region (Such a periphery region is imaginary and thus arbitrary.  Matsuzaki teaches an infinite number of arbitrary peripheral regions within the claimed range.).
Regarding claim 5, Matsuzaki further discloses the inkjet recording method described in claim 1, wherein the processing liquid contains a polyvalent metal salt or a solution cationic polymer as the flocculant, and the processing liquid does not contain resin fine particles (See table 2, paras 124,125,212-215.).
Regarding claim 7, please note the rejection as set forth above with respect to claim 1.  Claim 7 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. (US 2018/0281492 A1).
Regarding claim 4, Matsuzaki discloses all the limitations introduced in parent claim 1.
Matsuzaki does not appear to explicitly disclose the inkjet recording method described in claim 1, wherein a surface tension of the processing liquid at 25 °C is smaller than a surface tension of the ink. (Matsuzaki discloses ranges for these surface tensions at 20°C rather than 25°C.  However, the claimed specific values would be obvious to one of ordinary skill because the properties of the processing liquid and ink at 20°C would be similar to those at 25°C, and arriving at those specific values would only require limited experimentation and routine skill in the art.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.    In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuzaki, for the purpose of optimizing image quality.
Regarding claim 6, Matsuzaki discloses all the limitations introduced in parent claim 1.
Matsuzaki does not appear to explicitly disclose the inkjet recording method described in claim 1, wherein a dynamic surface tension of the processing liquid at 25°C and a lifetime of 50 ms is 35 mN/m or less determined by a maximum bubble pressure method (This limitation would be obvious from Matsuzaki’s para 141.  The properties of the processing liquid at 20°C would be similar to those at 25°C, and arriving at the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuzaki, for the purpose of optimizing image quality.

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Fujii et al. (WO 2019/064978 A1)
Reads on claims 1,7, dated 4/9/21.  See para 16, 46,47, 112, 120, 135, 136, 142, 145, 162, 165, and claim 1. Teaches claim 5, dated 4/9/21. See para 47,48,56,59,188. Teaches claim 6, dated 4/9/21. See para 78,82.

Tsujimura et al. (JP 2004-107454 A)
See paras 1, 15, 17, 18, 54.

Itokawa (JP 2011-136524 A)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 22, 2022